Citation Nr: 0902661	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a disability rating reduction from 100 percent to 20 
percent for service-connected prostate cancer, effective June 
1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1968 to June 1970, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Atlanta, Georgia, which reduced a 100 percent disability 
rating for the veteran's service-connected prostate cancer to 
20 percent, effective June 1, 2005.  The veteran expressed 
disagreement with the reduction and perfected a substantive 
appeal.

This matter was previously before the Board in March 2008, at 
which time the Board issued a decision which denied 
entitlement to restoration of a 100 percent disability rating 
for prostate cancer.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In August 2008, a Joint Motion for Remand was filed with the 
Court, requesting that the March 2008 Board decision be 
vacated and the issue be remanded for readjudication.  Later 
that month, the Court issued an Order which vacated the 
Board's August 2008 decision, and remanded the case to the 
Board for readjudication consistent with its Order.

The Board notes that the veteran has asserted that the 
symptoms associated with his service-connected prostate 
cancer are more disabling than reflected by the current 20 
percent disability rating.  However, the matter of the 
reduction in the assigned disability rating is the only issue 
on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 
279-280 (1992) (the issue on appeal is not whether the 
veteran is entitled to an increase, but whether the reduction 
in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991) ("[t]his is a rating reduction case, not a rating 
increase case.").  The Board, therefore, refers the raised 
increased disability rating claim to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation for 
his service-connected prostate cancer from 100 percent to 20 
percent.

2.  The March 2005 rating decision reduced the disability 
rating for his service-connected prostate cancer from 100 
percent to 20 percent, effective June 1, 2005.

3.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
prostate cancer subsequent to May 2004.

4.  The residuals of prostate cancer are manifested by 
continued weakness, lethargy, sweats, urinary urge 
incontinence, frequent nocturia, and erectile dysfunction.  


CONCLUSION OF LAW

The reduction of a rating disability rating for prostate 
cancer from 100 percent to 20 percent was proper.   38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 
4.1, 4.2, 4.115, 4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are unnecessary.  He has received notice regarding an 
effective date and the evidence needed to establish a rating 
by letters from VA dated in January 2004 and April 2006.  
Nevertheless, the claim for restoration of a 100 percent 
disability rating is being denied and no effective date is 
being established.  The Dingess Court held that once service 
connection is established, the claim is substantiated and 
further VCAA notice is not required.  Any potential timing 
deficiency with regard to the notification was remedied by 
the readjudication of the claim after the notice was 
provided.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Reduction of a disability rating for prostate cancer

In October 2004, the RO granted the veteran's service 
connection claim for prostate cancer, assigning a 100 percent 
disability rating effective as of April 22, 2004.

Private medical treatment records from P. Santamaria, M.D., 
dated from March 2004 to August 2004 show that the veteran 
was diagnosed with adenocarcinoma of the prostate in March 
2004.  His last radiation treatment was said to be in April 
2004.  Follow-up treatment revealed genitourinary symptoms of 
dysuria, urgency, and nocturia urinary frequency.

A VA examination, conducted in December 2004, reflects that 
the veteran reported being treated with one Lupron injection 
and 23 consecutive radiation treatments in April 2004.  He 
added that in May 2004, he underwent brachytherapy or seed 
implantation.  He stated that since that time, he would 
experience continued weakness, lethargy, sweats, urinary urge 
incontinence, frequent nocturia, and erectile dysfunction.  
He indicated that he would have to use pads in his shorts 
because when getting the urge to void, he would have to get 
to a restroom immediately or he would have an accident.  He 
indicated that he had to void about every two hours, and that 
during the night, he was up about every two hours to urinate.  
He also described three incidents of renal calculi, which 
were allowed to pass.  He denied any fecal incontinence.  
Physical examination revealed testes to be normal in size 
without atrophy.  There was a varicocele on the left.  Rectal 
examination revealed a tender sphincter, but sphincter tone 
was normal.  The prostate was felt to be smooth and firm.  
The penis was without atrophy.  Diagnostic testing revealed 
white blood cell count of 4.3; red blood cell count or 4.0; 
hemoglobin of 12.4; and hematocrit of 37.  Urinalysis was not 
remarkable.  The prostate specific antigen was 0.1.  The 
diagnosis was status post prostatic carcinoma with radiation 
therapy and brachytherapy; secondary urinary incontinence; 
and secondary status post three separate episodes of renal 
calculi.

VA outpatient treatment records dated from September 2004 to 
January 2006 reveal that the veteran continued to experience 
residuals of his prostate cancer to include symptoms of 
urinary frequency and erectile dysfunction.

The veteran was initially assigned a 100 percent disability 
rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
which provides for malignant neoplasms of the genitourinary 
system.  The note following this diagnostic code provision 
indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after the May 2004 brachytherapy.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The veteran was notified of the RO's intent to reduce the 100 
percent disability rating for the service-connected residuals 
of prostate cancer by rating action dated in December 2004, 
which was sent accompanied by two letters dated on January 
18, 2005.  Thereafter, he was afforded an opportunity to have 
a pre-determination hearing and given at least 60 days in 
which to present additional evidence.  38 C.F.R. §§ 3.105(e), 
(i) (2008).  Final action to reduce the 100 percent 
disability rating to 20 percent was taken pursuant to 38 
C.F.R. § 3.105(e) in March 2005.  The veteran was informed of 
this decision by letter dated on March 30, 2005.  The 
reduction was made effective beginning June 1, 2005.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights. He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2008). The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after May 2004.  Therefore, 
all of the evidence is in favor of a finding that the 
reduction from 100 percent was proper.

As noted above, Diagnostic Code 7528, if there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.  

The rating criteria for voiding dysfunction and renal 
dysfunction are found at 38 C.F.R. § 4.115a (2008).

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, blood urea nitrogen 
(BUN) more than 80mg% [milligrams per 100 milliliters]; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular, 
warrants a 100 percent disability rating.  Renal dysfunction 
characterized by persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or a limitation of exertion warrants an 80 percent 
disability rating.  Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent disability 
rating.  Renal dysfunction where albumin is constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent disability  rating.  Renal dysfunction with albumin 
and casts with history of acute nephritis; or, hypertension 
that is noncompensable under Diagnostic Code 7101 is rated as 
noncompensable.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants a 
60 percent disability rating.  Where such requires the 
wearing of absorbent materials which must be changed two-to-
four times per day, a 40 percent disability rating is 
warranted. Where such requires the wearing of absorbent 
materials which must be changed less than two times per day, 
a 20 percent disability rating is warranted.

Urinary frequency with daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent disability rating.  A daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night warrants a 20 percent 
disability rating.  A daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent disability rating.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent disability rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: Post void 
residuals greater than 150 cc.; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; stricture 
disease requiring periodic dilatation every two-to-three 
months, warrants a 10 percent disability rating.  A 
noncompensable rating is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilatation one-to-two times per year. 

As noted above, during the veteran's December 2004 VA 
examination, the veteran indicated that he would have to use 
pads because when getting the urge to void, he would have to 
get to a restroom immediately or he would have an accident.  
He indicated that he had to void about every two hours, and 
that during the night, he was up about every two hours to 
urinate.   

In light of the foregoing, the Board finds that the 20 
percent disability rating for the veteran's residuals of 
prostate cancer that was assigned following the reduction 
from 100 percent was appropriate as the evidence failed to 
show that the veteran had any renal dysfunction manifested by 
constant albumin or recurring with hyaline and granular casts 
or red blood cells or, transient or slight edema, or 
hypertension; urine leakage requiring the wearing of 
absorbent materials requiring changing two to four times per 
day; urinary frequency with daytime interval of less than one 
hour or awakening to void five or more times per night; or 
urinary retention requiring intermittent or continuous 
catheterization.  The Board acknowledges that during the 
December 2004 VA examination the veteran reported having to 
use pads to protect against having an accident by not making 
it to the restroom in time.  However, he did not indicate 
that it required changing two to four times per day.  In 
addition, even though he indicated that he would void about 
every two hours at night, this does not amount to awakening 
to void five or more times per night.

For the foregoing reasons, the Board finds that the reduction 
from 100 percent to 20 percent for the veteran's residuals of 
prostate cancer was appropriate.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable in this case.  
Consequently, the veteran's appeal must be denied.


ORDER

The reduction from 100 percent to 20 percent for service-
connected prostate cancer, effective June 1, 2005, was 
appropriate, and the appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


